United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 10, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10046
                         Summary Calendar



JAMES W. GREEN,

                                    Plaintiff-Appellant,

versus

CITIGROUP INC.; COMMERCIAL CREDIT COMPANY; PRIMERICA; TRAVELERS;
COMMERCIAL CREDIT COMPANY DISABILITY INCOME PROGRAM; COMMERCIAL
CREDIT COMPANY SHORT TERM DISABILITY PLAN; COMMERCIAL CREDIT
COMPANY LONG TERM DISABILITY PLAN; COMMERCIAL CREDIT COMPANY LIFE
INSURANCE PLAN; COMMERCIAL CREDIT COMPANY MEDICAL BENEFITS PLAN;
COMMERCIAL CREDIT COMPANY DENTAL BENEFITS PLAN; COMMERCIAL CREDIT
COMPANY PENSION (RETIREMENT) PLAN,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:03-CV-1635
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     James W. Green appeals the district court’s judgment

granting the defendants’ motion for sanctions and dismissing

Green’s claims for want of prosecution.     On appeal, Green argues

the merits of his underlying claims but fails to provide any

legal arguments or authority challenging the district court’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10046
                                  -2-

determinations to grant defendants’ motion for sanctions and to

dismiss his claims for failure to prosecute.    Although pro se

briefs are afforded liberal construction, Haines v. Kerner, 404
U.S. 519, 520 (1972), even pro se litigants must brief arguments

in order to preserve them.    Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).   Because Green fails to address the

district court’s basis for dismissing his claims, he has

abandoned these issues.   See Yohey, 985 F.2d at 224-25.

     The district court judgment is AFFIRMED.   Green’s motions

for leave to file a supplemental brief, to enjoin ongoing

fiduciary violations, to take notice of post-judgment data from

another federal agency, relating to appellant’s motion to enjoin

fiduciary violations, and to borrow certain records from archives

are DENIED.   All of Green’s motions are DENIED.   Appellees’

amended motion for sanctions and an injunction is DENIED.

However, Green is WARNED that any future frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

He should therefore review any pending appeals to ensure that

they do not raise arguments that are frivolous.